McCOMB, J., pro tem.
Plaintiff appeals from a judgment in favor of defendant after the trial court sustained a demurrer without leave to amend to plaintiff’s complaint, which alleged that defendant had libeled plaintiff.
On a similar set of facts we have this day decided in the case of Pollard v. Forest Lawn Memorial Park Association, Inc., Civil No. 10908 (ante, p. 77 [59 Pac. (2d) 203]) the identical questions of law involved in the instant case.
Therefore on the authority of Pollard v. Forest Lawn Memorial Park Association, Inc., supra, the judgment appealed from is affirmed.
Grail, P. J., and Wood, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 24, 1936.